DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 12/2/2021.
New claim 8 has been added.
Claims 6 and 8 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 4-6, filed 12/2/2021, with respect to the rejection of claim 6 under 35 U.S.C. 103 but they are not persuasive.  
On page 4, Applicant summarizes the references used in the rejection.  Applicant then asserts that the 103 rejection in the last office action does not disclose the limitation “logical channel managed by the MAC entity itself”.  Applicant then lists several paragraphs of Pelletier, noting that the logical channel is described as being “associated with” or “mapped to” a particular MAC instance, but does not specifically use the term “manage” relative to a MAC entity and a logical channel.  Applicant then argues that the word manage suggests some degree of “influence, control, direction, or handling”, and asserts that Pelletier does not suggest that the MAC entity manages a logical channel.
Examiner respectfully disagrees.  Using Applicant’s own characterization, managing a logical connection could be interpreted as influencing, controlling, or handling the logical connection.  As noted by Applicant, Pelletier discloses throughout that a particular MAC entity is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0056243 to Pelletier et al in view of U.S. Patent Application Publication 2015/0181571 to Park et al in view of 3GPP TR 36.842 V0.2.0 “Study on Small Cell Enhancements for E-UTRA and E-UTRAN – Higher layer aspects (Release 12)” (cited in the IDS filed 2/8/2016 and herein called “3GPP”).

Regarding claim 6, Pelletier discloses a mobile station configured to perform carrier aggregation using a component carrier under a first radio base station and a component carrier under a second radio base station, the mobile station comprising: 
a MAC entity for the first radio base station (disclosed throughout; see paragraph 0009, for example; first MAC layer entity is configured to access cells associated with the first serving site; see also paragraph 0096, for example); and 
a MAC entity for the second radio base station that is independent from the MAC entity for the first radio base station (disclosed throughout; see paragraph 0009, for example; the second MAC layer entity is configured to access cells associated with the second serving site and is thus reasonably interpreted as independent of the first MAC layer entity; see also paragraph 0096, for example), 
wherein the MAC entity for the first radio base station and the MAC entity for the second radio base station are configured to determine whether or not a MAC-PDU is addressed to a logical channel managed by the MAC entity itself based on a MAC-ID information received via a physical layer function (Pelletier discloses throughout that the WTRU (mobile station) determines whether a particular MAC instance handles a given PDU based on the associated logical channel; see paragraph 0161, for example, which indicates that “[w]hen a segregated UL transmission scheme is utilized, a given radio bearer may be mapped to a given logical channel that is associated with one of the MAC instances”; see also paragraph , 
wherein in the determination, the MAC-ID information is notified by either the first radio base station or the second radio base station using an RRC layer signal (Pelletier discloses that the WTRU may receive RRC signaling (including “a MAC instance identity” or MAC-ID information) to configure a mapping between serving sites and logical channels (see paragraphs 0169 and 0170, for example); further, Pelletier discloses throughout that the RRC 
Pelletier is silent regarding the use of a MAC-ID information (such as a logical channel identifier) included in a header of the MAC-PDU to communicate the logical channel associated with a particular PDU.  However, this is known in the art.  First, as noted above, Pelletier discloses mapping the data from the eNBs to the appropriate MAC instance based on the logical channel associated with the data.  Pelletier does not explicitly mention that identification information of this logical channel is carried in a MAC header.  However, Park discloses the use of the LCID in the MAC-PDU header in paragraph 0211, for example.  As indicated in Park, the LCID is included in the MAC-PDU header and indicates the logical channel associated with a given MAC-SDU.  Further, Park also discloses that MAC-PDUs are transmitted through the physical layer (PHY) in Figures 3-4 and paragraphs 0053-0055, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Pelletier to utilize the LCID in the MAC-PDU header to indicate the MAC instance corresponding to a given MAC-PDU.  The rationale for doing so would have been to utilize existing header structures and thus to minimize the changes to the standard required to support multiple MAC instances.  
wherein a RLC layer function of the first base station is connected to a RLC layer function of the second base station via an Xn interface.  However, this is known in the art.  Consider “alternative 2D” in section 8.1.1.5 on p. 24 of 3GPP.  This alternative clearly illustrates the RLC layer function of the first base station (MeNB) connected to the RLC layer function of the second base station (SeNB) via an Xn interface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier to utilize alternative 2D of the 3GPP reference.  The rationale for doing so would have been to provide some of the benefits listed in section 8.1.1.5, such as hiding SeNB mobility to the CN, no data forwarding between SeNBs required at SeNB change, and little or no impacts to the PDCP layer.  

Regarding claim 8, Pelletier, modified, discloses the limitations that the MAC entity for the first radio base station and the MAC entity for the second radio base station manage one or more logical channels (Pelletier discloses throughout that the WTRU (mobile station) determines whether a particular MAC instance handles a given PDU based on the associated logical channel; see paragraph 0161, for example, which indicates that “[w]hen a segregated UL transmission scheme is utilized, a given radio bearer may be mapped to a given logical channel that is associated with one of the MAC instances”; see also paragraph 0009, for example, which indicates that “[t]he WTRU may be configured to data associated with at least one logical channel using either the first MAC instance of the second MAC instance”; further, as indicated in paragraphs 0111 and 0112, the data transmitted on the paths to each of the MeNB and the SeNB are associated with different logical channels (LCHs); further, see paragraph 0165, which indicates that the downlink transmissions may be mapped to a logical channel associated with a particular MAC instance; as indicated in paragraph 0170, the logical channel is mapped to a particular MAC instance (and serving site) by using at least a MAC instance identity (i.e. a MAC-ID); further, as is known in the art, Pelletier discloses that downlink data is received via a physical layer function and then passed to the higher layers such as the MAC (see the PHY layer in Figures 3-22, for example, which illustrate the various layers in the protocol stack used by Pelletier; the physical layer (PHY) is located under the MAC layer and packets exchanged between nodes are sent on the PHY layer and then passed up the “stack” to the MAC layer; further, the data transmitted via a particular logical channel is processed by a corresponding MAC instance; this processing involves handling or controlling (and thus influencing) the MAC PDUs of the logical connection received by a terminal, for example; the MAC entity performs the MAC-layer processing for the MAC PDUs, such as segmentation/reassembly as described in paragraphs 0184-0185, for example; this processing performed on the MAC PDUs of a logical connection is reasonably interpreted as handling, controlling, and influencing (and thus managing) the logical connection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 16, 2021